             IN THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                      ASHEVILLE DIVISION
                       1:20 CV 168 MR WCM

APRIL LEDFORD                          )
                                       )
           Plaintiff,                  )
                                       )                    ORDER
      v.                               )
                                       )
BRYSON CITY POLICE                     )
DEPARTMENT, CHRIS DUDLEY,              )
CURTIS COCHRAN, SWAIN COUNTY )
SHERIFF’S DEPARTMENT, ANDREW )
BRYANT, and TOWN OF BRYSON             )
CITY                                   )
                                       )
           Defendants.                 )
______________________________________ )


      This matter is before the Court on the Motion to Dismiss by Defendants

Swain County Sheriff Curtis Cochran, Swain County Sheriff’s Department,

and Andrew Bryant (the “Motion to Dismiss,” Doc. 7) and Plaintiff’s Motion for

Extension of Time to Answer Defendants’ Motion to Dismiss (the “Motion for

Extension,” Doc. 13).

      The Motion to Dismiss, which seeks dismissal of certain claims pursuant

to Federal Rule of Civil Procedure 12(b)(6), was filed on August 10, 2020. Doc.

7. Eleven days later, on August 21, 2020, Plaintiff filed an Amended Complaint

and the Motion for Extension. Docs. 12 & 13.




     Case 1:20-cv-00168-MR-WCM Document 14 Filed 08/27/20 Page 1 of 2
      “A party may amend its pleading once as a matter of course within … 21

days after service of a motion under Rule 12(b)….” Fed. R. Civ. Pro. 15(a)(1)(B).

Because Plaintiff has amended her complaint within the time period provided

by Rule 15(a)(1)(B), the Motion to Dismiss is now moot.         See Thomas v.

Cumberland County Board of Education, No. 5:10-cv-552, 2011 WL 3664891,

at *1 (E.D.N.C. Aug. 18, 2011) (“Because plaintiff had ‘an absolute right to

amend [her] complaint ... and need not [have sought] leave of court to do so’

her motion to amend must be ALLOWED. Defendant’s motion to dismiss the

original complaint is DENIED AS MOOT, without prejudice to renewal.”)

(quoting Galustian v. Peter, 591 F.3d 724, 730 (4th Cir. 2010) (modifications in

Thomas).

      Plaintiff’s Motion for Extension is likewise moot.

      IT IS THEREFORE ORDERED that Defendants’ Motion to Dismiss

(Doc. 7) is DENIED AS MOOT.

      IT IS FURTHER ORDERED that Plaintiff’s Motion for Extension of

Time to Answer Defendants’ Motion to Dismiss (Doc. 13) is DENIED AS

MOOT.

                                 Signed: August 27, 2020




                                         2

     Case 1:20-cv-00168-MR-WCM Document 14 Filed 08/27/20 Page 2 of 2
